EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of ImmunoBiotics, Inc. (the “Company”) hereby certifies, to such officer’s knowledge, that: (1) the accompanying Annual Report on Form 10-K of the Company for the fiscal year ended December31, 2009 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April15, 2010 /s/Vithal J. Rajadhyaksha Name:Vithal J. Rajadhyaksha Title: ChiefFinancial Officer (Principal Financial Officer)
